Citation Nr: 0618735	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
December 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

1.  In December 1997, the RO denied service connection for a 
left ankle disorder, and so informed the veteran that same 
month.  

2.  The veteran did not timely disagree with the December 
1997 RO determination.

3.  Evidence received since the December 1997 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim for service connection for a left 
ankle disorder.  


CONCLUSIONS OF LAW

1.  The December 1997 rating decision denying service 
connection for a left ankle disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  Evidence submitted since the RO's December 1997 decision 
is not new and material with respect to the claim for service 
connection for a left ankle disorder, and the claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a previously denied RO decision that has become 
final, new and material evidence must be received.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. 3.156(a).  New and material 
evidence must relate to an unestablished fact necessary to 
substantiate the claim, is not cumulative, and raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  Regardless of the RO's actions, 
the Board must make an independent determination on whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In December 1997, the RO denied service connection for a left 
ankle disorder and so informed the veteran that same month.  
Since he did not timely disagree, that decision is final.  
The basis for the RO determination was that while there was 
inservice treatment as noted in service medical records, and 
a current disorder, noted in VA outpatient treatment records 
dated from October 1988 to February 1977, and private medical 
records dated from 1968 to 1979, there was nothing relating 
the current findings to service more than 20 years prior.  

Evidence received since the final denial of service 
connection for a left ankle disorder is not new and material.  
This evidence consists of private medical records dated from 
January 2004, (which are cumulative since they document 
current findings of a left ankle disability, which was 
previously of record); lay statements from the veteran's 
brother, sister and a service comrade documenting inservice 
complaints (which are duplicative since inservice treatment 
was of record previously); and VA medical records dated from 
the 1980's to 2005 as well as records from Social Security 
Administration dated from 1992 to 1996 (both of which are 
either duplicates of records previously of record, and 
therefore not new or material, or others which were not 
previously of record and are new, but not material since they 
either include no treatment for a left ankle disorder or they 
show a finding of a left ankle disorder, which was previously 
documented). 

Therefore the evidence submitted since the December 1997 RO 
denial cannot relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.  The hearing testimony offered in 
May 2006 is new; however, it is not material since veteran's 
statements are cumulative and redundant merely reiterating 
the veteran's previous contentions.  38 C.F.R. § 3.156(a) 
(2005).  Thus the claim is not reopened.

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue of 
new and material evidence to reopen a claim for service 
connection for a left ankle disability in May 2004.  That 
letter properly complied with the requirements noted above 
and was timely sent, prior to the July 2004 denial. 

In a decision issued on March 31, 2006, Kent v. Nicholson, 
No. 04-181, the United States Court of Appeals for Veterans 
Claims (Court) noted that VA's obligation under the VCAA to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

Here the veteran was properly informed as required in Kent, 
collectively in the May 2004 VCAA letter and in the April 
2006 supplemental statement of the case (SSOC).  In May 2004, 
the veteran was informed that new and material evidence must 
relate to the fact that his left ankle disorder was caused by 
service.  In the April 2006 SSOC, the veteran was informed 
that the evidence submitted was not new and material and that 
he needed to submit evidence which provided a relationship 
between his current disability and his military service to 
reopen his claim.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against reopening the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  The 
Board notes that a medical examination is not necessary 
regarding the left ankle claim because that claim has not 
been reopened.  VA's duty to assist does not attach in a new 
and material case unless the finally decided claim is 
reopened.  Under the law, an examination is not required in 
the context of new and material evidence claims.  38 C.F.R. § 
3.159(c)(4)(iii).  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.  


ORDER

New and material evidence has not been submitted with respect 
to the veteran's claim for service connection for a left 
ankle disability, and the claim is not reopened.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


